Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19 (cancelled)
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Michael Varco on 11/9/2021.

Remarks
This application is in condition for allowance except for the presence of claim 19 directed to an invention non-elected without traverse.  Accordingly, claim 19 has been cancelled. Non-elected claims 10-11, 16 and 18 are rejoined.
Claims 1-11, 13-18, 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the dielectric film in contact with the upper surface of the upper plate region of the first electrode and the lower surface of the upper plate 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 13 including: the dielectric film is in contact with an upper surface of the first protruding part of the first sub-electrode region, a lower surface of the first protruding part of the first sub-electrode region, an upper surface of the second protruding part of the first sub-electrode region, and a lower surface of the second protruding part of the first sub-electrode region, the dielectric film is in contact with an upper surface of the first protruding part of the second sub-electrode region, a lower surface of the first protruding part of the first sub-electrode region, an upper surface of the second protruding part of the second sub-electrode region, and a lower surface of the second protruding part of the first sub-electrode region, the dielectric film is in contact with an upper surface of the first protruding part of the second sub-electrode region, a lower surface of the second protruding part of the second sub-electrode region, an upper surface of the second protruding part of the second sub-electrode region, and a lower surface of the second protruding part of the second sub-electrode region, and the dielectric film is in contact with a side surface of the connecting part of the first sub-electrode region and a side surface of the connecting part of the second sub-electrode region, in combination with other limitations.
Re Claims 2-11, 14-18, 28 and 29 they are allowable because of their dependence on Claim 1 and 13.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892